DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/18/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-15) in the reply filed on 11/11/2020 is acknowledged.
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/11/2020.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 1, 8, 21, 22 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ching et al. (PG Pub 2017/0005195; hereinafter Ching).
    PNG
    media_image1.png
    559
    1198
    media_image1.png
    Greyscale

Regarding claim 1, refer to Fig. 47B, Fig. 48B, Fig. 49B and Fig. 50 B  provided above, Ching teaches a semiconductor device structure 4710, comprising: 
a substrate 202 comprising a first fin portion (portion of 202 extending into 602; see Fig. 47B); 
a first nanostructure 306 over the first fin portion (see all cited figures), wherein the first nanostructure has a dumbbell shape (see Fig. 47B), wherein the first nanostructure comprises: 
a semiconductor material layer 306 9Para [0102]) over the first fin portion (see fig. 47B), wherein the semiconductor material layer has a rectangular shape (see Fig. 50B); and 
a cladding layer 4404A surrounding the semiconductor material layer (see Fig. 50B), wherein the cladding layer has a hexagonal or quadrilateral shape; and 

Regarding claim 8, refer to the figures cited above, Ching teaches a plurality of first nanostructure 306 stacked over the first fin portion (portion of 202 extending into 602), wherein two adjacent (left and right) first nanostructures are spaced apart from each other (see Fig. 49B).
Regarding claim 21, refer to Fig. 47B, Fig. 48B, Fig. 49B and Fig. 50 B  provided above, Ching teaches a semiconductor device structure 4710, comprising: 
a substrate 202 comprising a first fin portion (portion of 202-left extending into 602; see Fig. 47B); and a second fin portion (portion of 202-right extending into 602; see Fig. 47B); a plurality of first nanostructures 306 over the first fin portion (see cited figures above), wherein two of the plurality of first nanostructures are spaced apart from each other (by 4706); and a plurality of second nanostructures over the second fin portion, wherein two of the plurality of second nanostructures contact each other (indirectly).
Regarding claim 22, refer to Fig. 47B, Fig. 48B, Fig. 49B and Fig. 50 B provided above, Ching teaches one of the second nanostructures 306 comprises: a second semiconductor material layer (material composition of 306) over the second fin portion  (portion of 202-right extending into 602; see Fig. 47B); and a second cladding layer (para [0077]) over the second semiconductor material layer (para [0077]), wherein the second cladding layer has two vertical sides which are vertical to a top surface of the second fin portion (see cited figures above).
Regarding claim 24, refer to Fig. 47B, Fig. 48B, Fig. 49B and Fig. 50 B  provided above, Ching teaches one of the first nanostructures 306 has a dumbbell shape (refer to Fig. 47B).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
2.	Claims 2, 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ching, as applied to claim 1 above.
Regarding claim 2, refer to the figures cited above, Ching teaches the first gate structure comprises a first gate dielectric layer 4706 (para [0100]), and the first gate dielectric layer surrounds the cladding layer 
However, one of ordinary skill in the art would have found it obvious to change the shape of the first gate dielectric layer (ex. to be hexagonal, circular, elliptical, etc…) to best fit in the intended overall package. 
Furthermore, according to MPEP § 2144(IV), where the facts in a prior legal decision are sufficiently similar to those in an application under examination, the examiner may use the rationale used by the court. Examples directed to various common practices which the court has held normally require only ordinary skill in the art and hence are considered routine expedients are discussed below.” See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). See Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree “will not sustain a patent”); and In re Williams, 36 F.2d 436, 438 (CCPA 1929) (“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.”). It is for this reason the claim is considered taught.
Regarding claim 4, refer to the figures cited above, Ching teaches two first source/drain portions 4404 adjacent to the first nanostructure 306, wherein the first nanostructure comprises two first edge portions  (annotated ”1st edge” in Fig. 47B above) and one central portion (annotated ”central” in Fig. 47B above), the two first edge portions are adjacent to the two first source/drain portions respectively and have a circular shape, he does not explicitly teach the shape as being a hexagonal shape.
hexagonal, circular, elliptical, etc…) to best fit in the intended overall package. 
Furthermore, according to MPEP § 2144(IV), where the facts in a prior legal decision are sufficiently similar to those in an application under examination, the examiner may use the rationale used by the court. Examples directed to various common practices which the court has held normally require only ordinary skill in the art and hence are considered routine expedients are discussed below.” See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). See Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree “will not sustain a patent”); and In re Williams, 36 F.2d 436, 438 (CCPA 1929) (“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.”). 
Regarding claim 7, refer to the figures cited above, Ching teaches the semiconductor material layer has a thickness that is less than the thickness of one of first source/drain portions (see Fig. 47B).
Allowable Subject Matter
3.	Claims 3, 5, 6, 23 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 3 is objected to, but would be allowable if (i) rewritten in independent form to include all of the limitations of its base claim 1 and intervening claim or (ii) claim 3 and intervening claim is fully incorporated into the base claim 1.  
Claim 3 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 3, a second nanostructure 306 over the second fin portion, wherein the second nanostructure is made of a different material than that of the first nanostructure, and the second nanostructure has a dumbbell shape.
Claim 5 is objected to, but would be allowable if (i) rewritten in independent form to include all of the limitations of its base claim 1 and intervening claim 4 or (ii) claim 5 and intervening claim 4 are fully incorporated into the base claim 1.  
Claim 5 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 5, a dimension of the first nanostructure is tapered from the first edge portion to the central portion.
Claim 6 is objected to, but would be allowable if (i) rewritten in independent form to include all of the limitations of its base claim 1 and intervening claim 4 or (ii) claim 6 and intervening claim 4 are fully incorporated into the base claim 1.  
Claim 6 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 6, one of the edge portions has a first cross-sectional area, and the central portion has a second cross-sectional area greater than the first cross-sectional area.
Claim 9 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 9, a first nanostructure  formed over a substrate, wherein the first nanostructure comprises a first edge portion  and a central portion; wherein the first edge portion has a first height along a first direction, and the first direction is vertical to a top surface of the substrate; the central portion has a second height along the first direction, and the first height is greater than the second height; and a first gate structure surrounding the first nanostructure.
Claims 10-15 would be allowable, because they depend on allowable claim 9.
Claim 23 is objected to, but would be allowable if (i) rewritten in independent form to include all of the limitations of its base claim 21 and intervening claim 22 or (ii) claim 23 and intervening claim 22 are fully incorporated into the base claim 21.  
Claim 23 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 23, the second cladding layer of the second nanostructures has a sloped side, and the sloped side and the top surface of the second fin portion intersect at an acute.
Claim 25 is objected to, but would be allowable if (i) rewritten in independent form to include all of the limitations of its base claim 21 or (ii) claim 25 is fully incorporated into the base claim 21.  
Claim 25 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 25, one of the first nanostructures comprises: a first semiconductor material layer over the first fin portion, wherein the first semiconductor material layer has a rectangular shape; and a first cladding layer surrounding the semiconductor material layer, wherein the first cladding layer has a hexagonal or quadrilateral shape.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina A Sylvia whose telephone number is (571)272-7474.  The examiner can normally be reached on 8am-4pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Feliciano-Ramos can be reached on 5712727925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. S./
Examiner, Art Unit 2895

/KYOUNG LEE/Primary Examiner, Art Unit 2895